PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,694,866
Issue Date: July 04, 2017
Application No. 14/719,128
Filing or 371(c) Date: May 21, 2015
Attorney Docket No. 9165P001

:
:
:	DECISION ON PETITION
:
:





This is a decision on the petition under 37 CFR 1.378(b), filed August 26, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The present request is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Willmore F. Holbrow III appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The above patent expired for failure to timely submit the 3½ year maintenance fee by July 06, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional1, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the petition differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the petition. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the 





Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Willmore F. Holbrow III
	Buchalter, 1000 Wilshire Boulevard, Suite 1500
	Los Angeles California 90017





    
        
            
        
            
    

    
        1 It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office. See 37 CFR 11.18.